  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RONNIE WILLIAMS aka          )
Ronald Vincent Williams,     )
                             )
     Plaintiff,              )
                             )       CIVIL ACTION NO.
     v.                      )        2:16cv110-MHT
                             )             (WO)
WALTER MYERS, et al.,        )
                             )
     Defendants.             )




RONALD VINCENT WILLIAMS      )
aka Ronnie Williams,         )
                             )
     Plaintiff,              )
                             )       CIVIL ACTION NO.
     v.                      )        2:16cv198-MHT
                             )             (WO)
WALTER MYERS, et al.,        )
                             )
     Defendants.             )

                          JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:
    (1) Plaintiff’s         objections       (doc.     no.    134)     are

overruled.

    (2) The      United           States      Magistrate        Judge’s

recommendation (doc. no. 133) is adopted.

    (3) Defendants’ motion for summary judgment (doc.

no. 78) is granted.

    (4) Judgment is entered in favor of defendants and

against plaintiff, with plaintiff taking nothing by his

complaints.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket     as   a   final    judgment

pursuant   to   Rule   58    of    the     Federal    Rules   of     Civil

Procedure.

    These cases are closed.

    DONE, this the 20th day of March, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
